Citation Nr: 1717045	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-27 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2. Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.  

3. Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran had active service with the Marine Corps from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and June 2015 rating decisions. In October 2011, the Houston, Texas Regional Office (RO) denied a rating in excess of 20 percent for diabetes mellitus with peripheral neuropathy of the bilateral upper extremities. Jurisdiction of the appeal was subsequently transferred to the Waco, Texas RO.

In March 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) in order to obtain a contemporaneous examination that assessed the current nature and severity of the Veteran's diabetes mellitus and peripheral neuropathy of the upper extremities. The record reflects substantial compliance with the remand directives. Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)). In June 2015, the AOJ issued a rating decision which granted, in relevant part, separate 20 percent ratings for peripheral neuropathy of the left and right upper extremities. The increased rating claims for diabetes and upper extremity peripheral neuropathy are now before the Board.


FINDINGS OF FACT

1. The Veteran's diabetes does not require regulation of activities. 

2. The Veteran has mild peripheral neuropathy of the left upper extremity. 

3. The Veteran has mild peripheral neuropathy of the right upper extremity.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

2. The criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8714 (2016).

3. The criteria for an initial disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8714.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The record shows that VA fulfilled its duties to notify and assist as required by the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA sent the Veteran a VCAA letter in August 2011. Neither the Veteran nor his representative has alleged insufficient notice in this case. VA also obtained the Veteran's in-service and post-service treatment records, as well as a private treatment record submitted by the Veteran. He was also afforded VA medical examinations, the records of which have been obtained. The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim, and the Board is unaware of any such evidence.

Lastly, pursuant to the March 2015 Remand, VA obtained an examination which adequately assessed the current nature and severity of the Veteran's diabetes mellitus and peripheral neuropathy of the upper extremities. Thus, substantial compliance has been shown. See Dyment, 13 Vet. App. at 146-47. 
II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. § Part 4. 38 U.S.C.A. § 1155. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities. 

Each disability is viewed in relation to its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations-i.e., staged ratings-may be assigned for separate periods of time based on the facts found. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A claim is denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned. Id. 

The Board has reviewed all evidence of record pertaining to the history of the service connected disabilities. The Board finds nothing in the record which would lead to the conclusion that the current evidence is not adequate for rating purposes. 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet App. 589 (1991). Also, the Board finds that staged ratings are not warranted for any disability because the Veteran's disabilities did not materially change during the period on appeal.

A. Diabetes Mellitus

The Veteran's diabetes mellitus is currently rated pursuant to 38 C.F.R. § 4.119, DC 7913. Under DC 7913, a 20 percent rating is assigned if the Veteran's diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and restricted diet. Id. A 40 percent rating is warranted if the Veteran's diabetes requires insulin, restricted diet, and regulation of activities. Id. A 60 percent rating is assigned if the Veteran's diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated. Id. Regulation of activities is defined as the avoidance of strenuous occupational and recreational activities. Id. Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007). In light of the conjunctive "and" in the criteria for a 40 percent and higher rating, all criteria must be met to establish entitlement to the specified rating. See Camacho, 21 Vet. App. 366; see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision means all of the conditions listed in the provision must be met to establish entitlement).

Compensable complications of diabetes, such as neuropathy of the extremities, are evaluated separately unless they are part of the criteria used to support a 100 percent rating. Id. at Note 1. 

Here, a 40 percent rating is not warranted because the evidence does not show that the Veteran's diabetes requires regulation of activities. A review of the Veteran's treatment records does not reveal treatment instructions or medical recommendations instructing the Veteran to avoid both strenuous occupational and recreational tasks on account of his diabetes mellitus. To the contrary, the Veteran's examiners routinely recommended exercise during the period on appeal as a measure to control his diabetes. E.g., September 2011 VA DBQ; Dallas VAMC Reports (dated April 8, 2013; May 8, 2013; and March 20, 2015). Moreover, both the September 2011 and May 2015 VA examiners determined that the Veteran's diabetes does not impact his ability to work. In light of the September 2011 VA examiner's recommendations for exercise and negative finding of functional impact on occupational activities, the Board finds that that he erroneously checked "yes" for "regulation of activities" on the report. This finding is also consistent with the May 2015 VA examiner's medical determination that no regulation of activities was required for management of the Veteran's diabetes. 

The Board acknowledges the Veteran's contention that he is entitled to a higher rating because he is required to take insulin. However, the plain language of the regulation is clear that, unlike the 20 percent rating, the Veteran must meet all of the specified criteria for a 40, 60 or higher percent rating (using "and" not "or"). To this end, regulation of activities is a separate and necessary showing apart from insulin; otherwise, the word "and" would be superfluous and redundant. See Camacho, 21 Vet. App. 366. There is no question that the Veteran meets the insulin requirement, however, the preponderance of the evidence shows that his diabetes does not require regulation of activities. In the absence of such a restriction, a schedular rating in excess of 20 percent cannot be awarded.

Because the preponderance of the evidence is against an initial rating in excess of 20 percent, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Peripheral Neuropathy of the Left and Right Upper Extremities

The Veteran contends that he is entitled to higher rating for peripheral neuropathy in his left and right upper extremities, which are separately rated as 20 percent disabling. For reasons discussed herein, the Board finds a higher rating is not warranted for either extremity.  

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia. The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree. Id.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. 38 C.F.R. § 4.6. The use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Veteran's radiculopathy of the right upper extremity is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8714, which pertains to neuralgia of the musculospiral nerve (radial nerve). Neuralgia is characterized by dull and intermittent pain, of typical distribution so as to identify the nerve, and is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124. Neuralgia ratings of the musculospinal nerve group are rated based on paralysis under Diagnostic Code 8514.

Under Diagnostic Code 8514, mild incomplete paralysis is rated as 20 percent disabling for both the major and minor side. 38 C.F.R. § 4.124a. Moderate incomplete paralysis is rated as 30 percent disabling on the major side and 20 percent on the minor. Id. A 50 percent rating is warranted for severe incomplete paralysis of the major side and 40 percent on the minor. Id. Although the record is unclear as to which side is the Veteran's major/dominant side, it is of no consequence because the evidence shows he has, at most, mild neuropathy in both upper extremities. 

The Veteran was afforded two VA examinations to assess the severity of his peripheral neuropathy. During the September 2011 examination, the Veteran denied constant pain, intermittent pain, paresthesias or dysesthesias and numbness. There was no muscle atrophy, and strength was within normal limits. Also, light touch and monofilament testing was normal. Ultimately, the examiner concluded there was no evidence of peripheral neuropathy of the bilateral upper extremities. Subsequently, in May 2015, the Veteran received another VA examination, at which time the examiner noted mild sensory neuropathy of the upper extremities based on an electromyography (EMG) and nerve conduction study dated May 28, 2015. Until May 2015, the record was silent for any substantiated findings of neuropathy during this appeal period. Based on the May 2015 findings, the AOJ granted separate 20 percent ratings for mild peripheral neuropathy in the left and right upper extremities. The Veteran now seeks a higher rating for both upper extremities.

A higher rating is not warranted because the evidence does not show moderate or severe incomplete paralysis in either extremity. The medical evidence of record, including May 2015 VA examination, describes the Veteran's neuropathy as mild, but never moderate or severe. Also, as previously mentioned, the record was silent for any substantiated findings of neuropathy until the May 2015 VA examination. Taken together, the Board finds that a higher rating for moderate or severe neuropathy is not warranted. Also, the Board has considered all potentially applicable diagnostic codes, but finds there are no alternative or separate ratings that can be applied for the period on appeal. 

Because the preponderance of the evidence is against granting higher initial ratings for neuropathy in the left and/or right upper extremity, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, a higher rating is not warranted for either upper extremity.  


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied. 

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity is denied. 

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right upper extremity is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


